COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-20-00177-CV

  IN THE MATTER OF THE                            §                Appeal from the

  EXPUNCTION OF C.W.                              §               34th District Court

                                                  §           of El Paso County, Texas

                                                  §             (TC# 2020DCV1494)


                                 MEMORANDUM OPINION

       The Texas Department of Public Safety, Appellant, has filed an unopposed motion to

“withdraw” its notice of appeal because it no longer wishes to pursue this appeal. We construe

this to be a motion to voluntarily dismiss the appeal. See TEX.R.APP.P. 42.1(a)(1). The motion is

granted, and this appeal is dismissed. Costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d).

                                             JEFF ALLEY, Chief Justice

August 31, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  1